EHRLICH, Justice.
The Board of Governors of The Florida Bar has petitioned this Court to amend Florida Bar Integration Rule, article XI, Rule 11.12, to allow The Florida Bar to release to the Clients’ Security Fund Committee such information as necessary to assist the Committee in preparing its recommendation on an application for relief. Notice of this proposed amendment was published in The Florida Bar News and the Court has received no adverse comments from interested parties.
In support of this petition, the Bar alleges that since Rule 11.12(4) provides in pertinent part that “[n]o information concerning the pendency or status of an investigation or other confidential matter shall be given unless authorized by the Supreme Court,” The Florida Bar is required to petition this Court, on a case by case basis, for authority to advise investigating members of the Clients’ Security Fund Committee on the pendency or status of any investigation of an accused attorney against whom a claim for relief has been submitted to that committee. The Board of Governors alleges that investigating members of the Clients’ Security Fund Committee should have access to information in grievance matters relating to claims filed with the Fund. It is thus argued that a limited waiver of confidentiality would allow the Bar to release to the investigating member of the Clients’ Security Fund Committee such information as would be necessary to assist the Committee in making an accurate and timely recommendation on the validity of the Application for Relief.
We believe that the proposed amendment would assist in the operation of the Clients’ Security Fund Committee and is in the best interest of the public and the legal profession. However, the amendment as submitted to us failed to include language that the Clients’ Security Fund Committee maintain the confidentiality of the information so received. We have therefore added appropriate language to this effect. Accordingly, Florida Bar Integration Rule, article XI, Rule 11.12 is hereby amended to include the following language. This amendment shall be effective immediately.
(6) In all cases where an application for relief has been filed with the Clients’ Security Fund the investigating member *1072of the Clients’ Security Fund shall, upon request to the staff counsel or designee, be furnished with such information as necessary to assist the Clients’ Security Fund Committee in preparing its recommendation on the validity of the application for relief. Such information shall be kept confidential by the Clients’ Security Fund Committee.
It is so ordered.
ALDERMAN, C.J., and ADKINS, BOYD, OVERTON and McDONALD, JJ., concur.